Name: COMMISSION REGULATION (EC) No 937/95 of 27 April 1995 on the issue of import licences on 30 April 1995 for sheepmeat and goatmeat products originating in certain non-member countries
 Type: Regulation
 Subject Matter: tariff policy;  animal product;  Europe;  America
 Date Published: nan

 No L 96/22 | EN 1 Official Journal of the European Communities 28 . 4. 95 COMMISSION REGULATION (EC) No 937/95 of 27 April 1995 on the issue of import licences on 30 April 1995 for sheepmeat and goatmeat products originating in certain non-member countries Whereas all the licence applications may be granted in cases where the quantities in respect of which licence applications have been lodged do not exceed the quanti ­ ties provided for in Regulation (EEC) No 3653/85 ; Whereas applications relating to products originating in Chile and Turkey have been lodged in Germany, Spain, Italy and the United Kingdom, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by the Act of Accession of Austria, Finland and Sweden, Having regard to Council Regulation (EEC) No 3643/85 of 19 December 1985 concerning the import system applicable to certain non-member countries in the sheep ­ meat and goatmeat sector, as from 1986 (2), as last amended by Regulation (EEC) No 3890/92 (3), and in particular Article 3 thereof, Whereas Commission Regulation (EEC) No 3653/85 (4), as last amended by Regulation (EEC) No 2779/93 (% laid down detailed rules for implementing the import system provided for in Regulation (EEC) No 3643/85 ; whereas provision should be made, pursuant to Article 2 (5) of Regulation (EEC) No 3653/85, for determining the extent to which import licences may be issued in connection with applications lodged in respect of the second quarter of 1995 ; Whereas, in cases where the quantities in respect of which licence applications have been lodged exceed the quantities which may be imported pursuant to Article 1 of Regulation (EEC) No 3653/85, such quantities should be reduced by a single percentage figure in accordance with Article 2 (5) (b) of that Regulation ; Article 1 Germany, Spain, Italy and the United Kingdom shall, on 30 April 1995, issue the import licences provided for in Regulation (EEC) No 3653/85 and applied for from 1 to 10 April 1995. For products falling within CN codes 0204 30 00, 0204 41 00, 0204 4210, 0204 42 30, 0204 42 50, 0204 42 90, 0204 43 1 0, 0204 43 90, 0204 50 51 , 0204 50 53, 0204 50 55, 0204 50 59, 0204 50 71 and 0204 50 79, the quantities applied for originating in Chile and Turkey, shall be granted in full . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 April 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 289, 7. 10. 1989, p. 1 . 2 OJ No L 348 , 24. 12. 1985, p. 2. (3) OJ No L 391 , 31 . 12 . 1992, p. 51 . (4) OJ No L 348 , 24. 12. 1985, p. 21 . (4 OJ No L 252, 9. 10. 1993, p . 10.